DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-31 in the reply filed on 07/20/2022 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 3, the phrase “determine the mobile railway asset” appears it should be “determine the mobile railway asset event”.  For the purposes of examination, the claim will be treated as reading as such. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13, 14, 17-24, 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2015/0123847 A1) in view of LeFebvre et al. (US 2016/0272228 A1).
Referring to Claims 1 and 18: Farmer teaches an apparatus for locating a mobile railway asset (Para. [0049]), the apparatus comprising: 
a limited power source (Para. [0038]); 
global navigation satellite system (GNSS) circuitry configured to utilize electrical power from the power source (claim 14) to receive GNSS data from satellites of a GNSS (Para. [0006]); 
a controller (210) (Fig. 2) operatively coupled to the power source and the GNSS circuitry (Para. [0030]), wherein the controller has: 
a power saving mode wherein the controller inhibits (625) the GNSS circuitry from receiving GNSS data (Figs. 6 and 9) (Para. [0062], [0078] and [0090]); 
a standard accuracy mode (715) (Fig. 7) wherein the controller permits the GNSS circuitry to receive GNSS data for a first time period (“1 second”) (Para. [0045]); and 
a higher accuracy mode (720) (Fig. 7) wherein the controller permits the GNSS circuitry to receive GNSS data for a second time period (“20 seconds”) longer than the first time period (Para. [0045]); 
the controller configured to enter the higher accuracy mode and permit the GNSS circuitry to receive GNSS data for the second time period in response to a determination of a mobile railway asset event (see step 710 of Fig. 7 where the system selects a mode based on the search window and the available search resources, e.g. selecting the low uncertainty mode based on a low battery event, Para. [0084]); and 
communication circuitry (225) (Fig. 2) operatively coupled to the controller (210) (Fig. 2) and configured to communicate data indicative of a location of the mobile railway asset based at least in part on the GNSS data received during the second time period (420) (Fig. 4) (Para. [0070]).
	Farmer does not teach that the apparatus is specifically used on a mobile railway asset or that the higher accuracy mode is entered based on a railway asset event.
	However, LeFebvre teaches an apparatus (101) for locating a mobile railway asset (103), the apparatus comprising: 
a limited power source (Para. [0030]); 
global navigation satellite system (GNSS) circuitry configured to utilize electrical power from the power source to receive GNSS data from satellites of a GNSS (Para. [0030]); 
a controller (101) operatively coupled to the power source and the GNSS circuitry (Para. [0030]), and 
wherein “[t]he event of a railcar asset 103 entering the load location 130 could trigger the CMU 101 on the railcar to initiate a state change, e.g. starting onboard weight monitoring” (Para. [0121]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farmer to use the lower power positioning techniques on a railway vehicle system, such as the one taught by LeFebvre, in order to track railway vehicles while conserving power, and further it would be obvious to use railway events as a triggering action, as taught by LeFebvre, in order to conserve power in relation to the current location and duties of the railway asset.

Referring to Claims 2 and 19: Farmer further teaches an apparatus wherein the controller (210) is operably coupled to a sensor (285) and the controller configured to receive data from the sensor and the GNSS circuitry (Ref. 265) (Fig. 2).
Farmer does not teach that the controller is configured to determine the mobile railway asset event based at least in part on data from at least one of the sensor and the GNSS circuitry. 
However, LeFebvre teaches a system, wherein the controller (101) is configured to determine the mobile railway asset event based at least in part on data from at least one of the sensor (104) (Para. [0029]) and the GNSS circuitry (Para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farmer to use the lower power positioning techniques on a railway vehicle system, such as the one taught by LeFebvre, in order to track railway vehicles while conserving power, and further it would be obvious to use  sensor data to determine “an event or alert” (LeFebvre, Para. [0029]), as taught by LeFebvre, in order to conserve power in relation to events determined by the sensors.

Referring to Claims 3 and 20: Farmer does not teach at least one sensor configured to detect at least one parameter of the mobile railway asset; and the controller is configured to determine the mobile railway asset event in response to a change in the at least one parameter of the mobile railway asset. 
However, LeFebvre teaches a train and rail yard management system, comprising at least one sensor (104) configured to detect at least one parameter of the mobile railway asset (103); and the controller is configured to determine the mobile railway asset event in response to a change in the at least one parameter of the mobile railway asset (Para. [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farmer to use sensors to determine “an event or alert” (LeFebvre, Para. [0029]), as taught by LeFebvre, in order to conserve power in relation to events determined by the sensors.

Referring to Claims 4 and 21: Farmer does not teach that the at least one sensor includes at least one of: a temperature sensor; a reed switch; a pressure transducer; a strain gauge; a hall effect sensor; a temperature sensor; a limit switch; an accelerometer; a piezo-electric sensor; a microphone; an inductive-type sensor; and a load cell.
However, LeFebvre teaches a train and rail yard management system, comprising at least one temperature sensor (104) (Para. [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farmer to use a temperature sensor, as taught by LeFebvre, in order to conserve power and report events determined by the temperature sensors, e.g., overheating of bearings.

Referring to Claims 5 and 22: Farmer does not teach that the communication circuitry is configured to receive a request for location of the mobile railway asset from an external device; and wherein the controller makes the determination of the mobile railway asset event upon the communication circuitry receiving the request for the location of the mobile railway asset from the external device.
However, LeFebvre teaches a train and rail yard management system, wherein the communication circuitry is configured to receive a request for location of the mobile railway asset (103) from an external device (117); and wherein the controller makes the determination of the mobile railway asset event upon the communication circuitry receiving the request for the location of the mobile railway asset from the external device (Para. [0010], [0014], [0029] and [0117]) (Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farmer to use an external device to request the location of the railway asset and determine events, as taught by LeFebvre, in order to communicate useful railway information to external devices so that operators can monitor and take action.

Referring to Claim 6: Farmer does not teach that the controller is configured to determine a location of the mobile railway asset based at least in part on the GNSS data received during the first time period, the controller further configured to determine the occurrence of the mobile railway asset event in response to the mobile railway asset location being within a predetermined area.
	However, LeFebvre teaches a train and rail yard management system, wherein the controller (101) is configured to determine a location of the mobile railway asset based at least in part on the GNSS data received during the first time period (Para. [0030]), the controller further configured to determine the occurrence of the mobile railway asset event in response to the mobile railway asset location being within a predetermined area (130, 132, 134) (Fig. 6) (Para. [0107], [0110], [0117] and [0121]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farmer to determine railway events based on the railway asset location being within a predetermined area, as taught by LeFebvre, in order to take necessary action when a railway asset enters a loading, staging or storage area.

Referring to Claims 7 and 23: Farmer does not teach that the communication circuitry is configured to communicate the data indicative of the location of the mobile railway asset to a powered wireless gateway of a locomotive; and wherein the communication circuitry is configured to wirelessly receive sensor data from a wireless sensor node configured to be mounted on the mobile railway asset.
	However, LeFebvre teaches a train and rail yard management system, wherein the communication circuitry (101) is configured to communicate the data indicative of the location of the mobile railway asset to a powered wireless gateway (102) of a locomotive (108); and wherein the communication circuitry is configured to wirelessly receive sensor data from a wireless sensor node (104) configured to be mounted on the mobile railway asset (103) (Fig. 1) (Para. [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farmer to communicate location data to a powered wireless gateway of a locomotive and receive sensor data from a wireless sensor node, as taught by LeFebvre, in order to communicate useful location and node data.

Referring to Claims 8 and 24: Farmer in view of LeFebvre, as applied to claim 1, further teaches an apparatus wherein the controller (210) is configured to determine a location of the mobile railway asset by utilizing less than all of the GNSS data received during the second time period (Fig. 9) (Para. [0090-92]).

Referring to Claims 11 and 27: Farmer in view of LeFebvre, as applied to claim 1, further teaches an apparatus wherein the controller is configured to determine an accuracy of the GNSS data and the controller (210) is configured to determine a location of the mobile railway asset by utilizing GNSS data obtained during the second time period and having accuracy equal to or greater than a predetermined threshold (claim 13).

Referring to Claims 13 and 29: Farmer in view of LeFebvre, as applied to claim 1, further teaches an apparatus wherein the controller is configured to determine an accuracy of the GNSS data, the controller further configured to set the duration (“20 seconds”) of the second time period based at least in part on the accuracy of the GNSS data received during the second time period (Para. [0045]).

Referring to Claim 14: Farmer does not teach a housing configured to be mounted on a mobile railway asset and the power source, GNSS circuitry, and controller are in the housing.
	However, LeFebvre teaches a train and rail yard management system, comprising a housing (101) configured to be mounted on a mobile railway asset (103) and the power source, GNSS circuitry, and controller are in the housing (Fig. 1) (Para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farmer to use the lower power positioning techniques on a railway vehicle system with components mounted in a housing on the railway asset, such as the one taught by LeFebvre, in order to track railway vehicles while conserving power and protecting the components from the elements.

Referring to Claim 17: Farmer in view of LeFebvre, as applied to claim 1, further teaches an apparatus wherein the limited power source includes at least one of: one or more batteries (Farmer, claim 14); one or more supercapacitors; a solar panel; a vibration energy harvesting device; and a temperature difference energy harvesting device.

Referring to Claim 31: Farmer in view of LeFebvre, as applied to claim 1, further teaches a system wherein the mobile railway asset (LeFebvre, 103) includes a railcar (LeFebvre, Fig. 1) and the limited power supply includes a battery (Farmer, claim 14).

Allowable Subject Matter
Claims 9, 10, 12, 15, 16, 25, 26, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9 and 25 and depending claims 10 and 26, respectively, Farmer fails to teach that “the controller, in the higher accuracy mode thereof, permits the GNSS circuitry to receive a first portion of the GNSS data in a first portion of the second time period and a second portion of the GNSS data in a second portion of the second time period after the first portion; the controller further configured to determine a location of the mobile railway asset utilizing the second portion of the GNSS data but not the first portion of the GNSS data.” The Examiner finds no obvious reason to modify Farmer such that the second time period utilizes first and second portions as claimed.
Regarding claims 12 and 28, Farmer fails to teach that “the controller is configured to: sort the GNSS data received during the second time period based on a measure of accuracy to form a sorted array of GNSS data; discard a portion of the sorted GNSS data to form a final GNSS data; and calculate the location of the mobile railway asset based on the final GNSS data.” The Examiner finds no obvious reason to modify Farmer such that the second time period data is sorted based on accuracy with some data being discarded before calculating a final location.
Regarding claims 15 and 30, Farmer fails to teach that “the communication circuitry is configured to receive GNSS current location error data from a stationary gateway; and the controller is configured to determine a location of the mobile railway asset based at least in part on the GNSS data received during the first time period and the current location error data from the stationary gateway.” The Examiner finds no obvious reason to modify Farmer to use a stationary gateway to send location error data to be used the GNSS data from the first time period.
	Regarding claim 16 and 26, Farmer fails to teach that “the controller is configured to categorize the accuracy of each of the GNSS data based at least in part on satellite count, horizontal dilution of precision, or a combination thereof, and the controller further configured to determine the location of the railway asset by utilizing GNSS data obtained during the second time period and having accuracy greater than a threshold accuracy.” The Examiner finds no obvious reason to modify Farmer such that the satellite count and horizontal dilution of precision are used to determine the location of the railway asset by utilizing GNSS data obtained during the second time period and having accuracy greater than a threshold accuracy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to train yard management systems:
US-10259477-B2; US-10710619-B2; and US-20170021847-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617